Citation Nr: 0524386	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Milwaukee, Wisconsin which reopened the veteran's 
previous claims of entitlement to service connection for 
right ear hearing loss and tinnitus and denied these claims 
on the merits.  The veteran's claim of entitlement to service 
connection for a left ear hearing loss disability was also 
denied.

Procedural history

The veteran served on active duty from November 1965 to 
November 1967, including service in Vietnam.  Receipt of the 
Purple Heart Medal is indicated by the evidence of record.

In a June 1969 rating decision, the RO denied entitlement to 
service connection for hearing loss of the right ear.  The 
veteran did not file a timely appeal of that decision.

In February 1985, the veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for right ear hearing loss.  That claim, along with a claim 
of entitlement to service connection for tinnitus, was denied 
in an October 1985 rating decision.  The veteran did not file 
a timely appeal of that decision.

In April 2002, the veteran filed a claim to reopen his 
previously denied claims.  He also filed a new claim of 
entitlement to service connection for left ear hearing loss.  
As was noted above, the veteran's right ear hearing loss and 
tinnitus claims were reopened by the RO in a January 2003 
rating decision.  Those claims, along with the claim of 
entitlement to service connection for  left ear hearing loss 
were denied on the merits.

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in April 
2005.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.


FINDINGS OF FACT

1.  In October 1985, the RO denied the claims of entitlement 
to service connection for right ear hearing loss and 
tinnitus.

2.  The evidence associated with the claims folder subsequent 
to the RO's October 1985 rating decision relates to all of 
the unsubstantiated facts necessary to establish the 
veteran's claims of entitlement to service connection for 
right ear hearing loss and tinnitus.

3.  The competent medical evidence of record indicates that 
the veteran had right ear hearing loss which pre-existed his 
military service and was aggravated by such military service.  

4.  The competent medical evidence of record indicates that 
the veteran's left ear hearing loss is etiologically related 
to his military service.

5.  The evidence of record indicates that the veteran's 
currently diagnosed tinnitus has existed continually since 
service.


CONCLUSIONS OF LAW

1.  The RO's October 1985 decision denying the claims of 
entitlement to service connection for right ear hearing loss 
and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the October 1985 rating decision, new and material 
evidence has been received with respect to the veteran's 
claims of entitlement to service connection for  right ear 
hearing loss and tinnitus; the claims of entitlement to 
service connection for a right ear hearing loss disability 
and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

3.  Right ear hearing loss was aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2004).

4.  Left ear hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2004).

5.  Tinnitus was incurred in military service. 38 U.S.C.A. 
§§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service conection for 
bilateral hearing loss and tinnitus, which he contends were 
incurred in or aggravated by his military service, in 
particular combat in Vietnam.

As was noted in the Introduction, the veteran's right ear 
hearing loss and tinnitus claims were previously denied.  The 
RO, in the January 2003 decision which forms the basis for 
this appeal, reopened both claims and denied them on the 
merits.  Notwithstanding the reopening, United States Court 
of Appeals for the Federal Circuit has held that if service 
connection for a claimed disability has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Accordingly, the Board's initial inquiry 
will pertain to whether the right ear hearing loss and 
tinnitus claims may be reopened.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen claims that have been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen previously denied claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the June 
2003 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate claims for service connection and 
detailed what type of evidence would assist in substantiating 
his claims, including "a relationship between your current 
disability and an injury, disease or event in service."  
Thus, the July 2002 VCAA letter not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his claims for service connection.  The Board notes that the 
veteran was not informed of the evidentiary requirements for 
new and material evidence and aggravation of pre-existing 
conditions; however, in light of the entirely favorable 
decision on the merits, the Board finds that this omission is 
not prejudicial to the veteran.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2002 letter, the RO informed the veteran that the RO would 
help him get such things as "medical records, employment 
records, or records from other Federal agencies," but that 
he must provide enough information about these records so 
that they could be requested on his behalf.  The RO also 
advised him that a VA medical examination would be scheduled 
if necessary to make a decision on his claims. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The July 2002 letter informed him that 
"we need VA Form 21-4142 to obtain private medical records. 
. . . You must give us enough information about these records 
so that we can request them from the person or agency who has 
them.  It is still your responsibility to make sure these 
records are received by us."  The veteran was also told he 
could speed up the processing of his claims "by obtaining 
your private medical records and submitting them yourself."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 letter requested that the 
veteran "Tell us if you know of any additional evidence you 
would like us to consider for the conditions addressed by 
this claim. . . . or tell us if you do not know of additional 
evidence you would like us to consider."  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that July 2002 VCAA letter and the June 2003 
SOC properly notified the veteran of the information, and 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claims, and they properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the July 2002 letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

Review of the record reveals that the veteran was provided 
notice of the VCAA prior to the adjudication of these claims, 
by rating decision in June 2003.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an impact on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once the claims are reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in the veteran's right ear and 
tinnitus claims.  The Board notes that the statutory duty to 
assist for the veteran's left ear hearing loss disability is 
applicable at this point; however, since the veteran's claims 
for a right ear hearing loss disability and tinnitus are 
being reopened, the duty to assist will be discussed at a 
later time for the sake of economy.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As was noted in the Introduction, the 
veteran testified at a travel Board hearing at the RO in 
April 2005.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.
Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  
See 38 C.F.R. § 3.303(b).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in March 2003, these claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claims.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Finality/new and material evidence 

As was noted above, before the Board can evaluate the merits 
of the veteran's previously denied claims of entitlement to 
service connection for right ear hearing loss and tinnitus, 
it must first determine whether new and material evidence has 
been received since the last final denial in October 1985.

(i.)  The "old" evidence

At the time of the October 1985 RO decision, the evidence 
included the veteran's service medical records, which 
evidenced a hearing loss at the time of the veteran's October 
1965 entrance examination.  Hearing loss was also 
demonstrated at the time of the veteran's November 1967 
separation examination.  He served in combat and sustained s 
shrapnel wound of the left thigh in October 1966.

Along with his September 1985 claim for service connection 
for right ear hearing loss and tinnitus, the veteran 
submitted a hand-drawn graph and detailed why his pre-
existing right ear hearing loss was aggravated during 
service. 

In a rating decision dated October 7, 1985, the RO denied of 
the veteran's claim for right ear hearing loss because the 
claimed condition was not "aggravated during his period of 
active duty."  The veteran's tinnitus claim was denied 
because the claimed condition was not "incurred during the 
veteran's period of military service."
The veteran did not appeal the October 1985 RO rating action.  

In April 2002, the veteran requested that his claim be 
reopened.  In the January 2003 rating decision, the RO 
determined that new and material evidence had been submitted, 
reopen the claims and denied them on the merits.  This appeal 
followed.  

Additional evidence received since the October 1985 RO 
decision will be referred to below.

(ii.)  Discussion

The October 1985 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  As 
explained above, the veteran's claims for service connection 
for a right ear hearing loss disability and tinnitus may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
October 1985) evidence bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran's pre-existing right ear hearing loss was aggravated 
in service and whether the veteran's current tinnitus is 
related to noise exposure in service.

Of record is an April 2002 statement from G.M.P., M.D., who 
indicated "all of [the veteran's] hearing loss on the left 
and a significant portion of his high-frequency hearing loss 
on the right are due to noise exposure in the service."

The veteran presented for a VA audio examination in August 
2002, where it was determined that "it is as likely as not 
that the veteran's hearing loss was not aggravated in view of 
the fact that the pure tone thresholds at induction and 
discharge were not significantly different in either ear.  It 
is also as likely as not that the tinnitus he suffers from 
now is related to his current hearing loss, but the evidence 
of record shows that the hearing loss that he entered the 
service with was not exacerbated during the two year period 
of service."

The veteran testified before the undersigned at a Travel 
Board hearing conducted at the Milwaukee RO in April 2005 as 
to the noise he was exposed to in combat.

A statement from B.S.R., M.D., dated in May 2005 indicated 
that "a majority of the left ear hearing loss and likely a 
significant portion of his right hearing loss was due to 
noise exposure during the war from 1965 to 1967."
 
Finally, a June 2005 statement from P.G., M.D., indicated 
that the veteran "may have experienced service-related 
decline in hearing."

The above-referenced evidence can be considered "new" in 
that it was not previously submitted to the RO before October 
1985.  Also, the Board finds the statements of Dr. G.M.P., 
Dr. B.S.R. and Dr. P.G., along with the veteran's personal 
testimony, "material" because they relate to the 
unsatisfied elements which are necessary to establish the 
claims: namely, aggravation of a pre-existing disability in 
regards to the right ear hearing loss claim and in-service 
noise exposure in regards to the tinnitus claim.  The 
credibility of the physicians' statements and the veteran's 
testimony is presumed at this stage of the proceedings.  See 
Justus, supra.

The veteran's claims of entitlement to service connection for 
right ear hearing loss and tinnitus are accordingly reopened 
based on the addition to the record of new and material 
evidence, namely the statements of Dr. G.M.P, Dr. B.S.R., Dr. 
P.G. and the veteran's April 2005 personal hearing testimony.

Procedural concerns

The Board has reopened the veteran's claims of entitlement to 
service connection for right ear hearing loss and tinnitus 
and is considering moving forward to discuss the claims on 
their merits.  Before doing so, however, the Board must 
consider certain procedural concerns.  First, there is the 
case of Bernard v. Brown, 4 Vet. App. 384 (1993) [when the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address matters that have not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, Bernard compliance is not necessary in 
light of the favorable outcome in this decision.  In any 
event, the veteran was informed in the January 2003 rating 
decision why his claims for service connection failed on the 
merits, and he himself addressed the merits of the claims at 
the April 2005 hearing.

 (ii.) VA's statutory duty to assist

As is the case with Bernard considerations, satisfaction of 
VA's statutory duty to assist need not be considered in light 
of the favorable decision in this case.  
The Board believes that there is sufficient evidence already 
of record with which to make an informed decision. 

(iii.) Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

As noted by the Board above, the Justus presumption of 
credibility does not attach after claims have been reopened.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition, although certain evidence may be sufficient to 
reopen the claims, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence 
must be evaluated in arriving at a decision on the merits.

Discussion of the merits of the claims

The Board observes at the outset of its discussion that it is 
uncontroverted that the veteran is a veteran of combat.  The 
presumptions found in 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are thus applicable.

1.  Entitlement to service connection for right ear hearing 
loss.

In regards to the veteran's claim for a right hearing loss 
disability, diminution in right hearing acuity was noted on 
the veteran's enlistment physical examination.  The 
presumption of soundness upon entry into service has been 
rebutted by evidence of a pre-existing right ear hearing 
disability in the veteran's entrance examination.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  
As noted above, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  

The heart of the matter, therefore, is whether or not the 
pre-existing right ear hearing loss was aggravated during 
service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2004).  The Board has evaluated the medical and 
other evidence of record with that in mind. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden, supra.  However, consistent with 
Colvin, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The evidence of record includes three medical opinions which 
indicate that the veteran's right ear hearing loss was 
aggravated during service.  Most persuasive are the 
statements from Dr. G.M.P. and Dr. B.S.R.  Dr. G.M.P. 
indicated that he reviewed the veteran's audiograms dating 
back to service, and discussed the specific types of noise 
the veteran was exposed to in combat.  Dr. G.M.P. opined that 
a "significant portion" of the veteran's current right ear 
high-frequency hearing loss was due to noise exposure in 
service.  His review of the veteran's service audiograms and 
opinion that the veteran's high-frequency hearing loss is due 
to noise exposure in service supports the veteran's claim, 
based as it is on aggravation of the hearing loss noted on 
enlistment.  

Even more persuasive is the opinion of Dr. B.S.R., who also 
detailed the specific types of noise exposure the veteran 
experienced in combat and the fact that the veteran had 
minimal additional noise exposure post-service.  Dr. B.S.R. 
then reviewed the veteran's prior audiograms and stated that 
although the veteran had pre-existing right ear hearing loss, 
substantial noise exposure in service caused amplification of 
hearing loss in the right ear, and that his "later audiogram 
supports this."  

Somewhat less convincing is the statement from Dr. P.G., 
quoted above, which is speculative.  The Court has held that 
medical opinions which are speculative or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board thus places little weight of probative 
value on that statement.

Even excluding the opinion of Dr. P.G. as speculative in 
nature, there are still two persuasive medical opinions of 
record that the veteran's right ear hearing loss was 
aggravated in service.  

The only opinion to the contrary is that of the August 2002 
VA examiner, who declined to find that pre-existing right ear 
hearing loss had been aggravated based on the fact that the 
readings in the right ear "were not significantly 
different" between enlistment and separation.  The VA 
examiner did not say that the two readings were identical - 
he merely felt that the differences were not of enough 
significance to allow for a finding of aggravation.  This 
opinion is not consistent with the law concerning the 
presumption of aggravation.  The fact the veteran had an 
increase in right ear hearing loss in service allows for the 
presumption to attach.  See Davis, supra.  There is no 
qualification as to how "significant" the increase must be.  
Additionally, the August 2002 VA examiner's opinion did not 
account for combat-related noise exposure in service.

The Board therefore affords the August 2002 VA examiner's 
opinion relatively little weight of probative value as 
compared with the two positive nexus opinion of record, which 
have been discussed above.  

Therefore, in light of the veteran's two persuasive medical 
opinions in his favor, the law pertaining to aggravation of 
pre-existing disabilities, and his status as a combat 
veteran, the Board finds that the pre-existing right ear 
hearing loss was aggravated in service.  The benefit sought 
on appeal is accordingly granted.

2.  Entitlement to service connection for left ear hearing 
loss.
 
As for the veteran's left ear hearing loss claim, there is no 
doubt that the veteran currently has left ear hearing loss or 
that he was exposed to noise trauma in service.  The main 
issue is whether there is a causal relationship between the 
two.  
[Unlike the right ear, the left ear was normal on 
enlistment.]

Dr. G.M.P. has stated that "all of [the veteran's] hearing 
loss on the left . . . [is] due to noise exposure in 
service."  This is supported by Dr. B.S.R.'s opinion that 
"the majority of the left ear hearing loss . . . . was due 
to noise exposure from the war."  

There is no evidence to the contrary.  The Board notes that 
the August 2002 VA examiner's opinion does not apply to the 
left ear claim, as it only addresses the issue of aggravation 
of a pre-existing disability, and the veteran had no left ear 
hearing loss disability in service.  See 38 C.F.R. § 3.385 
(2004).  

Accordingly, the Board finds that the medical evidence 
indicates that the veteran's left ear hearing loss is due to 
noise exposure in service.  The benefit sought on appeal is 
accordingly granted.

3.  Entitlement to service connection for tinnitus.

With respect to the veteran's tinnitus claim, the medical 
evidence indicates that he currently has tinnitus.  
Furthermore, the combat presumption pursuant to 38 U.S.C.A. 
§ 1154(b) (2004) supports the idea that the veteran's 
tinnitus was incurred in service.  

The Board notes that the August 2002 VA examiner's opinion is 
the only one concerning the etiology of the veteran's 
tinnitus of record.  That opinion is against the claim.  
However, the flaws the examiner's findings have already been 
detailed above.  

However, the Board need not rely exclusively on the opinion 
from the August 2002 VA examiner.  Instead, there is evidence 
of record of continuity of symptomatology of tinnitus since 
service to allow for service connection.  See 38 C.F.R. § 
3.303(b).  The veteran has complained since service in 1969 
as to problems with hearing, and he has consistently 
testified for decades as to ringing in his ears associated 
with artillery fire in combat.  See the veteran's September 
1985 hearing transcript, page 5, and the April 2005 hearing 
transcript, page 9.  

Normally, the veteran's testimony alone would not be enough, 
as supporting medical evidence is required in most cases.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  
However, the Board finds the circumstances of this case to be 
unique.  In VAOPGCPREC 2-2003, OGC noted that "tinnitus is 
the perception of sound in the absence of an acoustic 
stimulus."  VAOPGCPREC 2-2003 at p. 2, citing The Merck 
Manual 665 (17th Ed. 1999).  As tinnitus is based solely on 
the subjective complaints of the veteran, it follows that 
there is no means by which a medical professional could 
objectively verify its date of origin.  Attempting to obtain 
a medical nexus opinion in regards to a disease that is 
completely subjective would be a useless exercise, as it 
would, in effect, be based on the veteran's word.  Therefore, 
the Board feels that this is a circumstance where the 
veteran's lay observation is competent to allow for 
establishment of continuity of symptomatology.  The veteran 
has given the Board no reason to doubt the credibility of his 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Therefore, the Board finds that the veteran's complaints as 
to hearing problems immediately after service in 1969 and 
consistent testimony as to ringing in his ears since service, 
coupled with the circumstances of his combat experience, is 
competent to establish continuity of symptomatology of 
tinnitus.  The benefit sought on appeal is accordingly 
granted.



ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


